Order entered July 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00376-CR

                               FREDRICK CARSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1354167-P

                                            ORDER
       The Court has before it a letter from court reporter Lisabeth Kellett explaining the delay

in filing the reporter’s record in this appeal. We will treat the letter as a request for additional

time to file the record. As such, we GRANT the request.

       We ORDER Lisabeth Kellett, official court reporter of the 203rd Judicial District Court,

to file the reporter’s record in this appeal within TWENTY DAYS of the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE